Per Curiam.
A careful examination of the record in this case discloses no question of sufficient importance to require an extended opinion. The principal issues litigated on the trial were: (1) Whether the dog, of whose bite plaintiff complained, was a vicious animal, and if so, (2) whether defendant was aware of the fact, and failed to keep the animal under control. As we read the evidence both these questions were by the evidence made issues of fact for the jury. We find no sufficient reason for disagreeing with the jury. The court approved the verdict, thus giving additional weight to the conclusion reached by the jury. The other errors assigned do not present a case for reversal.
The portion of respondent’s brief, which appellant’s counsel claims is a reflection upon him, and in effect a charge that the printed record presents matter which had been stricken from the settled case by the trial court, may be and is stricken out. Counsel for appellant printed the record truthfully, and he is exonerated from any attempt to deceive the court.